F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              NOV 1 2000
                             FOR THE TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

    LIMITED GAMING OF AMERICA,
    INC.,

                Plaintiff-Appellee,

    v.                                                     No. 99-5241
                                                     (D.C. No. 98-CV-134-K)
    DORAN, WALTERS, ROST, SELTER                           (N.D. Okla.)
    & WOLFE, sued as: Doran, Walters,
    Rost, Selter & Wolfe, P.A.;
    THEODORE R. DORAN,
    Individually; LAWRENCE G.
    WALTERS, Individually; SCOTT R.
    ROST, Individually; AARON R.
    WOLFE, Individually,

                Defendants-Appellants.


                             ORDER AND JUDGMENT            *




Before TACHA , EBEL , and LUCERO , Circuit Judges.



         Defendants-appellants appeal from the   district court ’s ruling denying their

motion for sanctions against Limited Gaming of America, Inc. (LGA) pursuant to



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Fed. R. Civ. P. 11, 28 U.S.C. § 1927, and the court’s inherent powers. Our

jurisdiction over this appeal arises from 28 U.S.C. § 1291.          1
                                                                         On appeal, appellants

do not challenge the     district court ’s denial of Rule 11 sanctions, apparently

abandoning that claim.      See State Farm Fire & Cas. Co. v. Mhoon            , 31 F.3d 979,

984 n.7 (10th Cir. 1994). This court reviews the            district court ’s ruling on the

motion for sanctions only for abuse of discretion.           See Martinez v. Roscoe ,

100 F.3d 121, 123 (10th Cir. 1996) (reviewing inherent powers to impose

sanctions); RTC v. Dabney , 73 F.3d 262, 265 (10th Cir. 1995) (reviewing

sanctions pursuant to § 1927).

       After careful review of the record in light of appellants’ arguments, the

applicable law, and the deferential standard of review, we conclude that the

district court ’s decision to deny the motion for sanctions was not an abuse of

discretion. Further, we agree with LGA that appellants’ arguments on appeal fail

to challenge the legal or factual basis of the         district court ’s decision in light of

the standard of review. Appellants instead contend that the              district court

improperly and incorrectly weighed the evidence and the inferences to be drawn

therefrom. In determining whether the        district court abused its discretion, we do



1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.

                                                 -2-
not reweigh the evidence, but determine only whether that    court ’s decision was

based on an erroneous view of the law or a clearly erroneous assessment of the

evidence. See FDIC v. United Pac. Ins. Co. , 152 F.3d 1266, 1272 (10th Cir.

1998); Barrett v. Tallon , 30 F.3d 1296, 1302 (10th Cir. 1994).

      The judgment is AFFIRMED.



                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge




                                          -3-